     Case 3:18-cr-00070 Document 724 Filed 07/01/20 Page 1 of 2 PageID #: 3483



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


MANGET BROWN PETERSON

                       Movant,

v.                                                   CASE NO. 3:19-0463
                                                     CRIMINAL CASE NO. 3:18-00070-2

UNITED STATES OF AMERICA,

                       Respondent.


                             MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Movant’s Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255 (ECF No. 671) be denied and this civil action be dismissed, with prejudice, and

removed from the docket of this Court. Neither party has filed objections to the Magistrate Judge’s

findings and recommendations.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255 (ECF No. 671) be DENIED and this civil action be

DISMISSED, with prejudice, and REMOVED from the docket of this Court, consistent with the

findings and recommendations.
   Case 3:18-cr-00070 Document 724 Filed 07/01/20 Page 2 of 2 PageID #: 3484



       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        July 1, 2020




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                            -2-
